Slip Op. 15 - 

              UNITED STATES COURT OF INTERNATIONAL TRADE

    MACLEAN-FOGG CO., ET AL.,

              Plaintiffs,

                     v.

    UNITED STATES,                         Before: Donald C. Pogue,
                                                   Senior Judge
              Defendant,
                                           Consol. Court No. 11-002091
                     and

    ALUMINUM EXTRUSIONS FAIR TRADE
    COMMITTEE,

              Defendant-Intervenor.


                                JUDGMENT

            This case having been duly submitted for decision; and

the court, after due deliberation, having rendered a decision

herein; now therefore, in conformity with said decision, and in

accordance with the parties’ Joint Status Report, ECF No. 126,

it is hereby

            ORDERED, ADJUDGED and DECREED that Aluminum Extrusions

from the People’s Republic of China, 76 Fed. Reg. 18,521 (Dep’t

Commerce Apr. 4, 2011) (final affirmative countervailing duty

determination), as amended by the Final Second Results of



1 This case is consolidated with Ct. Nos. 11-00210, 11-00220,
and 11-00221. Order, Aug. 23, 2011, ECF No. 26, at ¶ 2.
Consol. Court No. 11-00209                                    Page 2


Redetermination Pursuant to Court Remand, ECF Nos. 124-1 (conf.

version) & 125-1 (pub. version), is AFFIRMED; and it is further

          ORDERED, ADJUDGED and DECREED that that any entries

covered by Section 516A(e)(1) of the Tariff Act of 1930, as

amended, 19 U.S.C. § 1516a(e)(1) (2012), are to be liquidated in

accordance with this judgment.




                                    _____/s/ Donald C. Pogue_____
                                    Donald C. Pogue, Senior Judge


Dated: October 23, 2015
       New York, NY